Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 23, 1975, convicting him of áttempted conspiracy in the first degree (Penal Law, former § 105.15), upon a plea of guilty, and imposing sentence. Judgment reversed, on the law, plea vacated, motions pending at the time the plea was entered reinstated, and case remitted to Criminal Term for further proceedings consistent herewith. No fact questions have been reviewed. The record establishes that accept*656anee of defendant’s plea was conditioned on his withdrawing two pending applications. One was an application to dismiss the indictment on the ground that he had been denied a speedy trial. A speedy trial challenge is not an item for barter in the plea bargaining process, irrespective of the merit to the underlying claim (see People v Blakley, 34 NY2d 311, 314-315). Vacatur of the plea is thus required. Martuscello, Acting P. J., Latham, Hawkins and O’Connor, JJ., concur.